ORDER
PER CURIAM.
In this jury tried case a verdict was returned in favor of defendant and against plaintiff on the latter’s claim for personal injuries and in favor of defendant and against plaintiff on defendant’s counterclaim for property damage in the amount of $1,100.00. Plaintiff’s motion for new *34trial on the basis of instructional errors regarding both plaintiffs claim for personal injuries and defendant’s counterclaim for property damage was sustained and the trial court ordered a new trial on both claims as to all issues, i.e., liability and damages. Defendant appealed.
Order granting a new trial on both claims and all issues is affirmed. Rule 84.16(b).